DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The continuity map on this case shows a link to application 16/533,470 that seems to have similar content as the instant application, however, there does not seem to be priority claimed to that application. Examiner would like to clarify this subject. Is application 16/533,470
meant to be claimed as priority?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "for the over user over the time" in line 8.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claim 2 recites the limitation "for the over user over the time" in line 7.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claim 3 recites the limitation "for the over user over the time" in line 12.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claim 4 recites the limitation "for the over user over the time" in line 12.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claims 5-10 are rejected based on their dependencies on claim 1.
Claim 11 recites the limitation "for the over user over the time" in line 9.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claim 12 recites the limitation "for the over user over the time" in line 8.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claim 13 recites the limitation "for the over user over the time" in line 11.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claim 14 recites the limitation "for the over user over the time" in line 11.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.
Claims 15-19 are rejected based on their dependencies on claim 11.
Claim 20 recites the limitation "for the over user over the time" in line 10.  This limitation is rendered unclear. Examiner will interpret as “for the user over the time” and suggests amending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations receive data on a generic processor, generates an input data set, processes the data set using a supervised machine learning model, performs parameter optimization that estimates blood glucose values, but does not display or output the condition or results of the method in a practical application as required by step 2a, prong 2, hence the user does not receive the results/diagnosis/intent of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claims recite a judicial exception, but are not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claim add insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). Therefore, the claim does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Dependent claims 2-10 and 12-19 do not integrate the abstract idea into a practical application. Examiner suggests amending the claims to overcome the rejection, by displaying the results of the method or properly diagnosing the population of users. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0249445 Devries et al., hereinafter “Devries”, in view of US 2014/0304204 Cameron et al., hereinafter “Cameron”.
Regarding claim 1, Devries discloses a method (Para 2), comprising: receiving data for a particular user (Para 69 and 113) from a number of different input channels (Para 32) over a time period (Para 41), the received data comprising: discrete blood glucose measurement data for the user (Para 144); user activity data for the user (Para 41); and other contextual data for the user (Para 41); processing the received data to generate an input data set (Para 104; and Figure 15, element 236); processing the input data set and information from a population model, via a supervised machine learning model (Para 96 and 104 and 113), to learn a transfer function for a personal model for the user (Para 153-154 and 113) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 49, 56, 62, 86, 104, and 113), wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model (Para 96, 104, and 153); and performing a parameter optimization process (See Figure 15, element 256) by adjusting one or more parameters of the supervised machine learning model (Figure 15, element 256) to generate an optimized personal model of the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to the sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 2, Devries discloses the supervised machine learning model is the population model (Para 96 and 104 and 113), and wherein processing the input data set, comprises: processing the input data set, via the particular population model (Para 96 and 104 and 113), to adapt the population model such that the population model is re-trained and transformed (Figure 15) into the personal model that is personalized to the user (Para 113-114), wherein processing the input data set comprises: learning the transfer function for the personal model of the user (Para 153-154; learned using the specific model) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 3, Devries discloses the information from the population model comprises either: other parameters that are estimated to generate a transfer function for the population model or another sequence of estimated blood glucose values for a population of users that is estimated by the transfer function for the population model (Para 69, 113, 116, and 153), and wherein processing the input data set, via the supervised machine learning model (Para 96 and 104 and 113), to learn the transfer function for the personal model (Para 113 and 153-154), comprises: processing the input data set and at least some of the information from the population model, via the supervised machine learning model (Para 69, 96, 104, 113, 116, and 153), to adapt a population model such that the population model is re-trained and transformed (Figure 15) into the personal model that is personalized to the user (Para 113-114), wherein processing the input data set comprises: learning the transfer function for the personal model of the user (Para 153-154; learned using the specific model) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 4, Devries discloses the information from the population model comprises either: other parameters that are estimated to generate a transfer function for the population model or another sequence of estimated blood glucose values for a population of users that is estimated by the transfer function for the population model(Para 69, 113, 116, and 153), and wherein processing the input data set, via the supervised machine learning model (Para 96 and 104 and 113), to learn the transfer function for the personal model (Para 113 and 153-154), comprises: processing the input data set and at least some of the information from the population model, via the population model and the supervised machine learning model (Para 69, 96, 104, 113, 116, and 153), to adapt a population model such that the population model is re-trained and transformed (Figure 15) into the personal model that is personalized to the user (Para 113-114), wherein processing the input data set comprises: learning the transfer function for the personal model of the user (Para 153-154; learned using the specific model) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 5, Devries discloses performing the parameter optimization process (See Figure 15, element 256) comprises: iteratively adjusting one or more parameters of the supervised machine learning model (Para 104 and Figure 15); continuously evaluating an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and actual measured blood glucose levels (Para 104); and generating the optimized personal model for the user when the level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and the actual measured blood glucose levels reaches a desired threshold (Para 104 and Figure 15, element 254, see also Para 113), wherein the optimized personal model for the user has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold (Para 104; if the desired threshold is reached and the validation error is therefore satisfactory, then the training process is complete and the dataset is loaded into the processing circuitry).
Regarding claim 6, Devries discloses the optimized personal model (Para 104) is an optimized window personal model (Para 56; data is initially broken into set of window times), the method further comprising: applying a window filter to the received data, prior to processing the received data for the user (Para 56 and 70), to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over (Para 70 and Figure 14), wherein each time window includes a discrete time segment of the received data (Para 56 and 70); and wherein processing the received data for the user to generate the input data set (Para 104; and Figure 15, element 236), comprises: processing each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window (Para 79, 81, and 104); and wherein processing the input data set, comprises: processing each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding personal model that estimates blood glucose values for the user by mapping the received data for the user over the particular time window to the sequence of estimated blood glucose values for the user over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for each corresponding personal model (Para 70 defines the pre-set windows and Para 104 discloses that the process of Figure 15 is applied to a pre-set window; see also Para 153 that discloses the transfer function; This is the same process disclosed by the previous claims just for individual windows of time).
Regarding claim 7, Devries discloses selecting the corresponding personal model having the lowest error as the optimized personal model (Para 104 and 105).
Regarding claim 8, Devries discloses the optimized window personal model is an optimized extended window personal model (Para 104), the method further comprising: sequentially joining each of the sequences of estimated blood glucose values for the user for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window personal model that estimates the blood glucose values for the user (Para 104; when the validation error is satisfactory for the given pre-set window, the data is loaded onto the processing circuitry and is therefore under one extended window when all pre-set windows are loaded in).
Regarding claim 9, Devries discloses the discrete blood glucose measurement data for the user is measured using a sensor arrangement that provides discrete blood glucose measurements for the user (Para 144), wherein the user activity data for the user is provided from a source of user activity data that correlates to activity of the user (Para 41), and wherein the other contextual data for the user is provided from at least one other source associated with the user and provides other information about the user (Para 41).
Regarding claim 10, Devries discloses each input channel comprises a different data type being measured for the user over a time period (Para 41, each sensor measures a different data type for that user).
Regarding claim 11, Devries discloses system (Abstract), comprising: one or more hardware-based processors configured by machine-readable instructions (Para 48) to: receive data for a particular user (Para 69 and 113) from a number of different input channels (Para 32) over a time period (Para 41), the received data comprising: discrete blood glucose measurement data for the user (Para 144); user activity data for the user (Para 41); and other contextual data for the user (Para 41); process the received data to generate an input data set (Para 104; and Figure 15, element 236); process the input data set and information from a population model, via a supervised machine learning model (Para 69, 96, 104, 113, 116, and 153), to learn a transfer function for a personal model (Para 153-154 and 113) for the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 49, 56, 62, 86, 104, and 113), wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model (Para 96, 104, and 153); and perform a parameter optimization process (See Figure 15, element 256) by adjusting one or more parameters of the supervised machine learning model (Figure 15, element 256) to generate an optimized personal model of the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to the sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 12, Devries discloses the supervised machine learning model is the population model (Para 96 and 104 and 113), and wherein the one or more hardware-based processors are further configured by machine-readable instructions (Para 48) to: process the input data set, via the particular population model (Para 96 and 104 and 113), to adapt the population model such that the population model is re-trained and transformed (Figure 15) into the personal model that is personalized to the user (Para 113-114), wherein processing the input data set comprises: learning the transfer function for the personal model of the user (Para 153-154; learned using the specific model) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 13, Devries discloses the information from the population model comprises either: other parameters that are estimated to generate a transfer function for the population model or another sequence of estimated blood glucose values for a population of users that is estimated by the transfer function for the population model (Para 69, 113, 116, and 153), and wherein the one or more hardware-based processors are further configured by machine-readable instructions (Para 48) to: process the input data set and at least some of the information from the population model, via the supervised machine learning model (Para 69, 96, 104, 113, 116, and 153), to adapt a population model such that the population model is re-trained and transformed (Figure 15) into the personal model that is personalized to the user (Para 113-114), wherein processing the input data set comprises: learning the transfer function for the personal model of the user (Para 153-154; learned using the specific model) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).	
Regarding claim 14, Devries discloses the information from the population model comprises either: other parameters that are estimated to generate a transfer function for the population model or another sequence of estimated blood glucose values for a population of users that is estimated by the transfer function for the population model (Para 69, 113, 116, and 153), and wherein the one or more hardware-based processors are further configured by machine-readable instructions (Para 48) to: process the input data set and at least some of the information from the population model, via the population model and the supervised machine learning model (Para 69, 96, 104, 113, 116, and 153), to adapt a population model such that the population model is re-trained and transformed (Figure 15) into the personal model that is personalized to the user (Para 113-114), wherein processing the input data set comprises: learning the transfer function for the personal model of the user (Para 153-154; learned using the specific model) that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the user (Para 255) by mapping the received data for the user over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the user over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).
Regarding claim 15, Devries discloses the one or more hardware-based processors are further configured by machine-readable instructions (Para 48) to: iteratively adjust one or more parameters of the supervised machine learning model (Para 104 and Figure 15); and continuously evaluate an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and actual measured blood glucose levels (Para 104); and generate the optimized personal model for the user when the level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and the actual measured blood glucose levels reaches a desired threshold (Para 104 and Figure 15, element 254, see also Para 113), wherein the optimized personal model for the user has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold (Para 104; if the desired threshold is reached and the validation error is therefore satisfactory, then the training process is complete and the dataset is loaded into the processing circuitry).
Regarding claim 16, Devries discloses the one or more hardware-based processors are further configured by machine-readable instructions (Para 48) to: apply a window filter to the received data, prior to processing the received data for the user (Para 56 and 70), to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over (Para 70 and Figure 14), wherein each time window includes a discrete time segment of the received data (Para 56 and 70); process each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window (Para 79, 81, and 104); and process each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding personal model that estimates blood glucose values for the user by mapping the received data for the user over the particular time window to the sequence of estimated blood glucose values for the user over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for each corresponding personal model (Para 70 defines the pre-set windows and Para 104 discloses that the process of Figure 15 is applied to a pre-set window; see also Para 153 that discloses the transfer function; This is the same process disclosed by the previous claims just for individual windows of time).
Regarding claim 17, Devries discloses the one or more hardware-based processors are further configured by machine-readable instructions (Para 48) to: select the corresponding personal model having the lowest error as the optimized personal model (Para 104 and 105).
Regarding claim 18, Devries discloses the optimized window personal model is an optimized extended window personal model (Para 104), and wherein the one or more hardware-based processors are further configured by machine-readable instructions to: sequentially join each of the sequences of estimated blood glucose values for the user for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window personal model that estimates the blood glucose values for the user (Para 104; when the validation error is satisfactory for the given pre-set window, the data is loaded onto the processing circuitry and is therefore under one extended window when all pre-set windows are loaded in).
Regarding claim 19, Devries discloses the discrete blood glucose measurement data for the user is measured using a sensor arrangement that provides discrete blood glucose measurements for the user (Para 144), wherein the user activity data for the user is provided from a source of user activity data that correlates to activity of the user (Para 41), and wherein the other contextual data for the user is provided from at least one other source associated with the user and provides other information about the user (Para 41).
Regarding claim 20, Devries discloses at least one non-transient computer-readable medium having instructions stored thereon that are configurable to cause at least one processor to perform a method (Abstract and Para 2), the method comprising: receiving data for a particular user (Para 69 and 113) from a number of different input channels (Para 32) over a time period (Para 41), the received data comprising: discrete blood glucose measurement data for the user (Para 144); user activity data for the user (Para 41); and other contextual data for the user (Para 41); processing the received data to generate an input data set (Para 104; and Figure 15, element 236); processing the input data set and information from a population model, via a supervised machine learning model (Para 69, 96, 104, 113, 116, and 153), to learn a transfer function for a personal model (Para 153-154 and 113) for the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to a sequence of estimated blood glucose values for the user over the time period (Para 49, 56, 62, 86, 104, and 113), wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model (Para 96, 104, and 153); and performing a parameter optimization process (See Figure 15, element 256) by adjusting one or more parameters of the supervised machine learning model (Figure 15, element 256) to generate an optimized personal model of the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to the sequence of estimated blood glucose values for the user over the time period (Para 104, 108, and Figure 15).
Devries does not disclose a model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period. 
However, Cameron discloses a neural network with the ability to learn patterns in data over time (Abstract) and teaches a model that estimates blood glucose values (Para 89 and 91) for the population of users (Para 255) by mapping the received data for the population of users over the time period (Para 98 and 99) to a sequence of estimated blood glucose values for the population of users over the time period (Para 52-55 and 277, mapped via backpropagation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed estimating blood glucose values by mapping received data to the estimated data as taught by Cameron, in the invention of Devries, in order to increase the accuracy of the estimation (Cameron; Para 161 and 63).

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-14 of Application No. 16/987,330 Pub. No. US 2022/0039755. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pub. No. US 2022/0039755. Although the claims at issue are not identical, they are not patentably distinct from each other because the personal model claimed in the current application is obvious in the art per the 103 rejection above, any more than one model in a reference can be read as a personal model. See below tables for the similar double patent content. 
Application No. 17/178,087
Pending Claims 
Application No. 16/987,330
Pending Claims 
1. A method, comprising: receiving data for a particular user from a number of different input channels over a time period, the received data comprising: discrete blood glucose measurement data for the user; user activity data for the user; and other contextual data for the user; processing the received data to generate an input data set; processing the input data set and information from a population model, via a supervised machine learning model, to learn a transfer function for a personal model for the user that estimates blood glucose values for the user by mapping the received data for the over user over the time period to a sequence of estimated blood glucose values for the user over the time period, wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model; and performing a parameter optimization process by adjusting one or more parameters of the supervised machine learning model to generate an optimized personal model of the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to the sequence of estimated blood glucose values for the user over the time period.
1. A method, comprising: receiving data for each user within a population of users from a number of different input channels over a time period, the received data for each user comprising: discrete blood glucose measurement data for that user; user activity data for that user; and other contextual data for that user; processing the received data for the population of users to generate an input data set; processing the input data set, via a supervised machine learning model, to learn a transfer function for a population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period, wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model; and performing a parameter optimization process by adjusting one or more parameters of the supervised machine learning model to generate an optimized population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to the sequence of estimated blood glucose values for the population of users over the time period.

5. The method of claim 1, wherein performing the parameter optimization process comprises: iteratively adjusting one or more parameters of the supervised machine learning model; and continuously evaluating an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and actual measured blood glucose levels; and generating the optimized personal model for the user when the level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and the actual measured blood glucose levels reaches a desired threshold, wherein the optimized personal model for the user has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold.

2.The method of claim 1, wherein performing the parameter optimization process comprises: iteratively adjusting one or more parameters of the supervised machine learning model; continuously evaluating an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the machine learning model and actual measured blood glucose levels; and generating the optimized population model for the population of users when the level of mathematical agreement between the estimated blood glucose values output by the machine learning model and the actual measured blood glucose levels reaches a desired threshold, wherein the optimized population model for the population of users has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold.
6. The method of claim 5, wherein the optimized personal model is an optimized window personal model, the method further comprising: applying a window filter to the received data, prior to processing the received data for the user, to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over, wherein each time window includes a discrete time segment of the received data; and wherein processing the received data for the user to generate the input data set, comprises: processing each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window; and wherein processing the input data set, comprises: processing each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding personal model that estimates blood glucose values for the user by mapping the received data for the user over the particular time window to the sequence of estimated blood glucose values for the user over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for each corresponding personal model.

3.The method of claim 2, wherein the optimized population model is an optimized window population model, the method further comprising: applying a window filter to the received data, prior to processing the received data for the population of users, to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over, wherein each time window includes a discrete time segment of the received data; and wherein processing the received data for the population of users to generate the input data set, comprises: processing each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window; and wherein processing the input data set, comprises: processing each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the particular time window to the sequence of estimated blood glucose values for the population of users over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for the population model.

7. The method of claim 6, further comprising: selecting the corresponding personal model having the lowest error as the optimized personal model.

4. The method of claim 3, further comprising: selecting the corresponding population model having a lowest error as the optimized population model.
8. The method of claim 6, wherein the optimized window personal model is an optimized extended window personal model, the method further comprising: sequentially joining each of the sequences of estimated blood glucose values for the user for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window personal model that estimates the blood glucose values for the user.

5.The method of claim 3, wherein the optimized window population model is an optimized extended window population model, the method further comprising: sequentially joining each of the sequences of estimated blood glucose values for the population of users for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window population model that estimates the blood glucose values for the population of users.

9. The method of claim 1, wherein the discrete blood glucose measurement data for the user is measured using a sensor arrangement that provides discrete blood glucose measurements for the user, wherein the user activity data for the user is provided from a source of user activity data that correlates to activity of the user, and wherein the other contextual data for the user is provided from at least one other source associated with the user and provides other information about the user.

6. The method of claim 1, wherein the discrete blood glucose measurement data for each user is measured using a sensor arrangement that provides discrete blood glucose measurements for that user, wherein the user activity data for each user is provided from a source of user activity data that correlates to activity of that user, and wherein the other contextual data for each user is provided from at least one other source associated with that user and provides other information about that user.
10. The method of claim 1, wherein each input channel comprises a different data type being measured for the user over a time period.

7. The method of claim 1, wherein each input channel comprises a different data type being measured for that user over the time period.
11. A system, comprising: one or more hardware-based processors configured by machine-readable instructions to: receive data for a particular user from a number of different input channels over a time period, the received data comprising: discrete blood glucose measurement data for the user; user activity data for the user; and other contextual data for the user; process the received data to generate an input data set; process the input data set and information from a population model, via a supervised machine learning model, to learn a transfer function for a personal model for the user that estimates blood glucose values for the user by mapping the received data for the over user over the time period to a sequence of estimated blood glucose values for the user over the time period, wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model; and perform a parameter optimization process by adjusting one or more parameters of the supervised machine learning model to generate an optimized personal model of the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to the sequence of estimated blood glucose values for the user over the time period.

8.A system, comprising: one or more hardware-based processors configured by machine-readable instructions to: receive data for each user within a population of users from a number of different input channels over a time period, the received data for each user comprising: discrete blood glucose measurement data for that user; user activity data for that user; and other contextual data for that user; process the received data for the population of users to generate an input data set; process the input data set, via a supervised machine learning model, to learn a transfer function for a population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period, wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model; and perform a parameter optimization process by adjusting one or more parameters of the supervised machine learning model to generate an optimized population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to the sequence of estimated blood glucose values for the population of users over the time period.

15. The system of claim 11, wherein the one or more hardware-based processors are further configured by machine-readable instructions to: iteratively adjust one or more parameters of the supervised machine learning model; and continuously evaluate an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and actual measured blood glucose levels; and generate the optimized personal model for the user when the level of mathematical agreement between the estimated blood glucose values output by the supervised machine learning model and the actual measured blood glucose levels reaches a desired threshold, wherein the optimized personal model for the user has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold.

9. The system according to claim 8, wherein the one or more hardware-based processors are further configured by machine-readable instructions to: iteratively adjust one or more parameters of the supervised machine learning model; continuously evaluate an objective function that measures a level of mathematical agreement between the estimated blood glucose values output by the machine learning model and actual measured blood glucose levels; and generate the optimized population model for the population of users when the level of mathematical agreement between the estimated blood glucose values output by the machine learning model and the actual measured blood glucose levels reaches a desired threshold, wherein the optimized population model for the population of users has the parameters of the transfer function set to values that were being evaluated when the mathematical agreement reached the desired threshold.

16. The system of claim 15, wherein the one or more hardware-based processors are further configured by machine-readable instructions to: apply a window filter to the received data, prior to processing the received data for the user, to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over, wherein each time window includes a discrete time segment of the received data; process each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window; and process each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding personal model that estimates blood glucose values for the user by mapping the received data for the user over the particular time window to the sequence of estimated blood glucose values for the user over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for each corresponding personal model.

10.The system according to claim 9, wherein the optimized population model is an optimized window population model, and wherein the one or more hardware-based processors are further configured by machine-readable instructions to: apply a window filter to the received data, prior to processing the received data for the population of users, to split the received data into a series of different time windows each having a period that is less than the time period that the received data was received over, wherein each time window includes a discrete time segment of the received data; and process each discrete time segment of the received data to generate a corresponding input data set based on the received data received over a particular time window; and process each corresponding input data set, via the supervised machine learning model, to learn a corresponding transfer function for a corresponding population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the particular time window to the sequence of estimated blood glucose values for the population of users over the particular time window, wherein the supervised machine learning model has parameters that are estimated to generate each corresponding transfer function for the population model.

17. The system of claim 16, wherein the one or more hardware-based processors are further configured by machine-readable instructions to: select the corresponding personal model having the lowest error as the optimized personal model.

11. The system according to claim 10, wherein the one or more hardware-based processors are further configured by machine-readable instructions to select the corresponding population model having a lowest error as the optimized population model.
18. The system of claim 16, wherein the optimized window personal model is an optimized extended window personal model, and wherein the one or more hardware-based processors are further configured by machine-readable instructions to: sequentially join each of the sequences of estimated blood glucose values for the user for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window personal model that estimates the blood glucose values for the user.

12.The system according to claim 10, wherein the optimized window population model is an optimized extended window population model, and wherein the one or more hardware-based processors are further configured by machine-readable instructions to: sequentially join each of the sequences of estimated blood glucose values for the population of users for each particular time window to generate a joined set of estimated blood glucose values over a number of the particular time windows to generate the optimized extended window population model that estimates the blood glucose values for the population of users.

19. The system of claim 11, wherein the discrete blood glucose measurement data for the user is measured using a sensor arrangement that provides discrete blood glucose measurements for the user, wherein the user activity data for the user is provided from a source of user activity data that correlates to activity of the user, and wherein the other contextual data for the user is provided from at least one other source associated with the user and provides other information about the user.

13. The system according to claim 14, the discrete blood glucose measurement data for each user is measured using a sensor arrangement that provides discrete blood glucose measurements for that user, wherein the user activity data for each user is provided from a source of user activity data that correlates to activity of that user, and wherein the other contextual data for each user is provided from at least one other source associated with that user and provides other information about that user.
20. At least one non-transient computer-readable medium having instructions stored thereon that are configurable to cause at least one processor to perform a method, the method comprising: receiving data for a particular user from a number of different input channels over a time period, the received data comprising: discrete blood glucose measurement data for the user; user activity data for the user; and other contextual data for the user; processing the received data to generate an input data set; processing the input data set and information from a population model, via a supervised machine learning model, to learn a transfer function for a personal model for the user that estimates blood glucose values for the user by mapping the received data for the over user over the time period to a sequence of estimated blood glucose values for the user over the time period, wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model; and performing a parameter optimization process by adjusting one or more parameters of the supervised machine learning model to generate an optimized personal model of the user that estimates blood glucose values for the user by mapping the received data for the user over the time period to the sequence of estimated blood glucose values for the user over the time period.

14. At least one non-transient computer-readable medium having instructions stored thereon that are configurable to cause at least one processor to perform a method, the method comprising: receiving data for each user within a population of users from a number of different input channels over a time period, the received data for each user comprising: discrete blood glucose measurement data for that user; user activity data for that user; and other contextual data for that user; processing the received data for the population of users to generate an input data set; processing the input data set, via a supervised machine learning model, to learn a transfer function for a population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to a sequence of estimated blood glucose values for the population of users over the time period, wherein the supervised machine learning model has parameters that are estimated to generate the transfer function for the population model; and performing a parameter optimization process by adjusting one or more parameters of the supervised machine learning model to generate an optimized population model that estimates blood glucose values for the population of users by mapping the received data for the population of users over the time period to the sequence of estimated blood glucose values for the population of users over the time period.


Claims 2-4 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pub. No. US 2022/0039755 in view of US 2017/0249445 Devries et al., hereinafter “Devries”. Although US PUB 2022/0039755 does not explicitly disclose the content of these claims, the reference Devries discloses all the limitations as shown by the 103 rejection above. It is obvious by the previous claimed matter that the model will be re-trained and transformed into another model as shown in Figure 15 of Devries. For this reason, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the limitations of claims 2-4 and 12-14 as taught by Devries, in the system and method of US PUB 2022/0039755, as doing so would do the appropriate modifications to the model to transform it into another (Devries; Para 89 and Figure 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792